Citation Nr: 0515665	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  97-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals, post 
distal clavicle resection of the right shoulder, currently 
evaluated as 20 percent disabling, including entitlement to a 
rating higher than 20 percent prior to December 15, 2004.

2.  Entitlement to an increased rating for residuals, post 
distal clavicle resection of the left shoulder, currently 
evaluated as 20 percent disabling, including entitlement to a 
rating higher than 20 percent prior to December 15, 2004.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1985 until June 
1996, including participation in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection for his shoulders and assigned a 10 percent 
disability rating to each shoulder.  

In August 2003, the Board remanded this case for additional 
development.  A February 2005 Supplemental Statement of the 
Case (SSOC) then granted an increased rating to 20 percent 
for each shoulder which was less than the maximum possible 
grant; as such, in absence of an indication to the contrary 
from the veteran, the veteran's claim remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Since his military service, the veteran has had limitation of 
motion of both shoulders to approximately shoulder level, 
along with some evidence of functional impairment such as 
mild muscle atrophy or slightly decreased muscle strength. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right shoulder 
disability from June 2, 1996 until December 15, 2004 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71, 4.71a, Diagnostic Code 5201 (2004).



2.  The criteria for a rating of greater than 20 percent for 
a right shoulder disability have not been met at any time 
since June 2, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5201 (2004).

3.  The criteria for a 20 percent rating for left shoulder 
disability from June 2, 1996 until December 15, 2004 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71, 4.71a, Diagnostic Code 5201 (2004).

4.  The criteria for a rating of greater than 20 percent for 
a left shoulder disability have not been met at any time 
since June 2, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, on a 
claim for direct service connection, entitlement arises on 
the day following separation from active service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, it arises on latter of 
the date of receipt of claim, and the date entitlement arose. 
Id. at (b)(2)(i).

In this case, the veteran was initially service-connected for 
a bilateral shoulder disability by an October 1996 rating 
decision.  The veteran's acromioclavicular joint arthritis of 
the right shoulder was initially assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis; and the veteran's left shoulder was 
assigned a 10 percent rating for osteomyelitis, using 
criteria found in Diagnostic Code 5000.  The initial ratings 
were effective June 2, 1996.

The Board notes it is unclear why the veteran's left shoulder 
disability was rated under a code pertaining to 
osteomyelitis, when there is no indication he ever had such 
disability.  Even though he had arthritis, Diagnostic Code 
5003 indicates that such disability should be rated on 
limitation of motion, and the 10 percent rating for arthritis 
of a major joint applies only when the limitation of motion 
is noncompensable.  As discussed in more detail below, when 
evaluating the veteran's shoulder disabilities according to 
limitation of motion, he clearly warranted a higher initial 
rating.


The veteran's disability rating was increased to 20 percent 
for each shoulder by a February 2005 SSOC, using Diagnostic 
Code 5201 for limitation of motion of the arm, effective from 
December 15, 2004.  Under this code, a 20 rating is given for 
limitation of motion at shoulder level of either the dominant 
or non-dominant limb.  A 30 percent rating is assigned if the 
motion of the dominant arm is limited to midway between the 
side and shoulder level.  The Board notes that the rating 
criteria for limitation of motion of the arm have not changed 
since the initial rating decision.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.  

Increased rating for period from June 2, 1996 until December 
15, 2004

Because this case is an appeal off of an initial rating 
decision, the Board must consider whether a higher initial 
rating was warranted.  The Board notes that the veteran was 
not initially rated based on limitation of his range of 
motion; however, a review of the veteran's physical 
examination for the Medical Evaluation Board, conducted in 
November 1995, reflected that the range of motion of the 
veteran's shoulders (measured in degrees) was: 


External 
Range of 
Motion
Internal 
Range of 
Motion
Flexion
Abduction
Left 
Shoulder 
80
80
145
90
Right 
Shoulder 
75
80
140
90

In February 1996, while still in service, the veteran was 
again evaluated for his shoulder disorders.  At that time, 
the following ranges of motion were shown: 


External 
Range of 
Motion
Internal 
Range of 
Motion
Flexion
Abduction
Left 
Shoulder 
60
85
115
110
Right 
Shoulder 
45
60
135
85

A review of the veteran's service medical records (SMRs) 
confirms that the veteran consistently demonstrated 
limitation of motion in his shoulders when tested.  The 
findings above show that with flexion and abduction, the 
veteran's range of motion for both shoulders approximated 
shoulder level.  Furthermore, the 1995 SMRs note slightly 
decreased muscle strength - an indicator of functional loss.

The limitation of motion shown in the SMRs was confirmed by 
the VA examination conducted in April 1998.  At that time, 
the following ranges of motion were shown: 


External 
Range of 
Motion
Internal 
Range of 
Motion
Flexion
Abduction
Both 
Shoulders 
60
90
N/A
100

These ranges of motion, overall, varied little from those 
shown in the 1995 and 1996 SMRs and again demonstrated 
limitation of shoulder motion to approximately shoulder level 
with abduction.  Furthermore, mild muscle atrophy was noted - 
another indicator of functional loss.

Accordingly, the Board finds that the range of motion on the 
abduction and flexion tests done during service and upon VA 
examination in 1998 more closely approximated the rating 
criteria for limitation of motion of the arm to the shoulder, 
and therefore deserved a 20 percent rating.  This is further 
warranted due to the indicators of functional loss, described 
above, and the veteran's consistent complaints of pain, both 
in-service and thereafter.  Because the limitation of motion 
was shown in service, the veteran became entitled to 
compensation on the day after he was discharged from service.  
The veteran was discharged on June 1, 1996 and is therefore 
entitled to compensation on June 2, 1996.  As such, the 
veteran is entitled to a 20 percent disability rating for 
each shoulder, retroactively effective to June 2, 1996.

Increased rating above 20 percent

The findings described above did not show that the veteran 
was entitled to a rating higher than 20 percent.  To warrant 
a 30 percent rating, there would have to be limitation of arm 
motion midway between the side and shoulder, and, the 
limitation of motion shown, at best, approximated shoulder 
level.

In December 2004, the veteran underwent a VA examination.  
The examiner, after reviewing the veteran's claims folder and 
examining the veteran, found the following (in degrees):  


External 
Range of 
Motion
Internal 
Range of 
Motion
Flexion
Abduction
Left 
Shoulder 
70
45
120
110
Right 
Shoulder 
80
50
120
110

These range of motion findings were, again, consistent with 
those shown on prior examinations.  The examiner noted that 
there was some pain throughout motion with the right shoulder 
and some generalized discomfort with palpitation of the 
anterior shoulder region.  X-rays of each shoulder revealed 
no significant glenohumeral arthritis in either shoulder, as 
well as an absent distal clavicle bilaterally.

The examiner diagnosed the veteran with bilateral shoulder 
pain with prior bilateral distal clavicle resections.  The 
veteran reported having flare-ups two to three times per 
week, with decreased range of motion to about 50 percent and 
increased pain during those episodes.  The examiner concluded 
that the veteran has less than normal range of motion in both 
shoulders and mild pain throughout motion of both shoulders.

Comparing the results of the VA examination with the rating 
criteria, the Board finds that the 20 percent rating for each 
shoulder remains accurate.  The flexion and abduction results 
clearly demonstrate that range of motion in the veteran's 
arms is less than would be normally seen.  However, a range 
of motion of 90 degrees for either flexion or abduction 
indicates that the patient can raise his or her arm to 
shoulder level.  In the veteran's case, for each shoulder, 
flexion was 120 degrees and abduction was 110 degrees.  As 
both 120 and 110 are greater than 90, the rating criteria of 
"at shoulder level" most closely approximates the veteran's 
disability.  A higher rating is not warranted under schedular 
criteria, because the veteran's range of motion of his arms 
is clearly greater than that contemplated by limitation of 
motion between side and shoulder level.

Additional Considerations

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the veteran has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran complained to 
the VA examiner periods of "flare-ups" several times a week 
which are associated with increased pain and limitation of 
motion, he has not required frequent periods of 
hospitalization and his treatment records are void of any 
finding of exceptional limitation due to his bilateral 
shoulder disability beyond that contemplated by the schedule 
of ratings.  Furthermore, the veteran has not asserted that 
he is unemployable as a result of his service-connected 
shoulder disabilities, and the VA examiner noted that the 
veteran has a full time job from which he does not take any 
time off.  The examiner also noted that the veteran is able 
to carry out his activities of daily living, although he may 
be in pain at the time.

The Board does not doubt that pain from repetitive motion, 
attributable to a bilateral shoulder disability, could have 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that the currently 
assigned 20 percent disability rating for each shoulder 
adequately reflects the clinically established impairment 
experienced by the veteran, and a rating above that is not 
warranted.

The Board also notes that although the veteran was initially 
rated under the code for degenerative arthritis, Note (1) to 
Diagnostic Code 5003 indicates that a rating for arthritis 
will not be combined with a rating based on limitation of 
motion.  As such, a separate rating for arthritis is not 
available.

The Board must also consider the impact on functional 
limitations caused by pain and the other factors as 
identified in 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (noting that evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional loss due to 
pain).  Nevertheless, the Board finds that Diagnostic Code 
5201 includes consideration of the impact pain has on the 
veteran, in that testing range of motion implicitly evaluates 
pain associated with moving one's arms.  Furthermore, the VA 
examiner in December 2004 noted that while the veteran has 
flare-ups of pain several times per week, the flare-ups do 
not prevent the veteran from working, and, even when in pain, 
the veteran is able to carry out his activities of daily 
living.  Accordingly, even considering the occasional flare-
ups described by the veteran, such evidence does not 
approximate the level of impairment contemplated for a higher 
rating, and, as such, a rating higher than 20 percent is not 
in order due solely to the impact of pain or any other DeLuca 
factors. 

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and August 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that the RO's 2004 letter 
specifically requested that the veteran send any evidence to 
VA in his possession that pertains to his claim, and there is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 U.S.C.A. § 5103A 
in the February 2005 SSOC.  Furthermore, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the RO attempted to 
locate any post-service VA treatment records that might exist 
from the VA hospital in Atlanta, Georgia, but no treatment 
records were shown by the computer search.  The veteran has 
not reported receiving treatment after service.  As such, the 
Board is not aware of a basis for speculating that any other 
relevant private or VA treatment records exist that have not 
been obtained.  The Board also notes that the veteran has 
been provided with two VA examinations of his shoulders in 
1998 and 2004, and was offered the opportunity to testify 
before the Board, but declined to do so.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 20 percent disability rating for limitation 
of motion of the right shoulder for the period between June 
2, 1996 and December 15, 2004, is granted subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to a 20 percent disability rating for limitation 
of motion of the left shoulder for the period between June 2, 
1996 and December 15, 2004, is granted subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 20 percent disability for 
limitation of motion of the right shoulder is denied.  

Entitlement to a rating higher than 20 percent disability for 
limitation of motion of the left shoulder is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


